EXHIBIT 7.1 - RATIO OF EARNINGS TO FIXED CHARGES CNH INDUSTRIAL N.V. For the Years Ended December 31, (in millions) Earnings: Income before income taxes and equity in income of unconsolidated subsidiaries and affiliates $ Add: Dividends received from unconsolidated affiliates 81 89 81 80 Fixed charges Amortization of capitalized interest 18 13 8 5 4 Less: Interest capitalized ) (4 ) Preference security dividend — ) Total earnings $ Fixed charges: Interest expense inclusive of amortized premiums, discounts and capitalized expenses related to indebtedness $ Interest capitalized 24 30 31 11 4 Estimate of the interest component of rental expense 20 18 18 20 22 Preference security dividend — 25 Total fixed charges $ Ratio of earnings to fixed charges $ $
